               DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS AND ST. JOHN

HIRAM RASOOL ABIFF, SIMBA SALAAM )
ABIFF,                           )
                                 )
               Plaintiffs,       )
                                 )    Civil No. 2017-06
               V.                )
                                 )
U.S. HOUSING AND URBAN           )
DEVELOPMENT, VIRGIN ISLANDS      )
HOUSING AUTHORITY, PRESTIGE      )
BUILDING COMPANY, LLC            )
                                 )
               Defendants.       )


APPEARANCES:

Hiram Rasol Abiff
St. Thomas, U.S.V.I.
     Pro se,

Gretchen Shappert, United States Attorney
U.S. Attorney’s Office
St. Thomas, U.S.V.I.
     For U.S. Housing and Urban Development,

Kyle Waldner
Quintairos, Prieto, Wood & Boyer, P.A.
St. Thomas, U.S.V.I.
     For Prestige Building Company, LLC,

Carol Ann Rich
Dudley & Rich
St. Thomas, U.S.V.I.
     For Virgin Islands Housing Authority.
Abiff v. VIHA, et al.
Civil Number 17-06
Order
Page 2

                               ORDER
GÓMEZ, J.

      Before the Court is the complaint of Hiram Rasool Abiff and

Simba Salaam Abiff.

      On January 20, 2017, Hiram Rasool Abiff and Simba Salaam

Abiff (“the Abiffs”) filed a complaint in this Court (the

“Complaint”). The Complaint sought, among other things, a

temporary restraining order to stop “defendant [from] cutting

down . . . trees in Oswald Harris Court (OHC) housing

community.” See ECF No. 1 at 1. The Court denied the petition

for a temporary restraining order on February 2, 2017, because

the Abiffs did “not compl[y] with the procedural requirements of

the Federal Rules of Civil Procedure.” See ECF No. 16 at 2.

      On July 9, 2018, the Abiffs filed an amended complaint (the

“Amended Complaint”). The amended complaint names the United

States Department of Housing and Urban Development, the Virgin

Islands Housing Authority, and Prestige Building Company, LLC as

defendants. In their entirety, the factual allegations in the

Amended Complaint are as follows:

        1. V.I. Housing Authority with H.U.D. financing
        built Segar Estate Senior Citizen Development
        housing   in   Estate   Thomas,   St.    Thomas  and
        deliberately excluded housing based businesses from
        getting piece of the action as required by law when
        over $100,000.00 is awarded. Although Prestige
        Builders, the Contractor invited plaintiff to bid on
        painting of building, we were made to get
        $1,000,000.00   General   liability   Insurance,  $2
Abiff v. VIHA, et al.
Civil Number 17-06
Order
Page 3

        million employees liability insurance, workman’s
        compensation insurance, VI painting contractor
        license and Prestige Builders didn’t give out any
        business to section 3 businesses or low-income
        persons according to H.U.D. Modernization Assistance
        provided pursuant to section 14 of the 1937 Act.
        (3)(b) contractor and subcontractor thresholds. (d)
        Other   H.U.D.   Assistance    and   other   Federal
        Assistance.

        2. Plaintiffs are being denied due process rights by
        defendant VIHA not allowing us to be involved in the
        day to day decision making process as required by
        U.S. HUD rule 964.135

        3. Plaintiffs are being denied the right to live in
        a clean, safe, healthy apartment because of V.I.H.A.
        failure to eliminate the termites in our unit.

ECF No. 25 at 2-3. The Amended Complaint seeks a permanent

injunction and monetary damages. Each defendant has filed a

motion to dismiss the Amended Complaint.

      Federal Rule of Civil Procedure 8 (“Rule 8”) provides that,

in order to state a complaint for relief, a pleading

         . . . must contain:
         (1) a short and plain statement of the grounds for
         the court’s jurisdiction, unless the court already
         has jurisdiction and the claim needs no new
         jurisdictional support;
         (2) a short and plain statement of the claim showing
         that the pleader is entitled to relief; and
         (3) a demand for the relief sought, which may
         include relief in the alternative or different
         types of relief.

Fed. R. Civ. P. 8(a). Rule 8 provides further guidance with

respect to the form and nature of pleadings:

         (1) In General. Each allegation must be simple,
         concise, and direct. No technical form is required.
Abiff v. VIHA, et al.
Civil Number 17-06
Order
Page 4

         (2) Alternative Statements of a Claim or Defense.
         A party may set out two or more statements of a
         claim or defense alternatively or hypothetically,
         either in a single count or defense or in separate
         ones. If a party makes alternative statements, the
         pleading is sufficient if any one of them is
         sufficient.
         (3) Inconsistent Claims or Defenses. A party may
         state as many separate claims or defenses as it
         has, regardless of consistency.

Fed. R. Civ. P. 8(d).

      The Third Circuit has recognized that, in certain cases, “a

situation may arise where, at some point, the factual detail in

a complaint is so undeveloped that it does not provide a

defendant the type of notice of claim which is contemplated by

Rule 8.” Phillips v. Cty. of Allegheny, 515 F.3d 224, 233 (3d

Cir. 2008); see also Tillio v. Northland Grp., Inc., 456 F.

App'x 78, 79 (3d Cir. 2012) (affirming a district court’s

dismissal of a pro se complaint for failure to comply with Rule

8).

      In Purisima v. City of Philadelphia, 738 Fed. App'x 106 (3d

Cir. 2018), Anton Purisima (“Purisima”) filed a pro se complaint

in the Eastern District of Pennsylvania. Id. at 106. The

district court dismissed Purisima’s complaint for failure to

comply with Rule 8(a). Id. After granting leave to amend twice,

the district court again dismissed Purisima’s second amended

complaint for failure to comply with Rule 8. Id. at 106-07.

Purisima appealed.
Abiff v. VIHA, et al.
Civil Number 17-06
Order
Page 5

      On appeal, the Third Circuit affirmed the district court’s

dismissal of the second amended complaint. Id. at 107. The Third

Circuit held:

         [Purisima’s] complaint fails to put forth any facts
         whatsoever to support his claims, omitting, for
         instance, the specific events and dates which serve
         as the basis for each claim, how each defendant was
         involved, the basis for relief, or the District
         Court's jurisdiction in this matter. Purisima's
         pleadings [do not] provide[e] defendants notice of
         the claims against them. . . .

Id.

      Here, it is difficult to discern the precise nature of the

this action. It seems that the Abiffs take issue with the

maintenance of their residence. To that end, the Amended

Complaint appears to plead several causes of action arising

under HUD regulations, a due process violation, and a “section

3” violation.

      There are several issues with the Amended Complaint. It is

unclear how each defendant is involved in each cause of action

asserted by the Abiffs. The amended complaint also fails to

plead the dates that the relevant events allegedly took place.

Further, the Abiffs have not provided support for their claims,

but rather only make conclusory allegations.

      For example, the Abiffs claim that Hiram Rasool Abiff owns

a “section 3 qualified business[,]” but fail to state the name

of this business, describe what the business does, explain why
Abiff v. VIHA, et al.
Civil Number 17-06
Order
Page 6

the business qualifies as a “section 3” business, or when it was

denied an opportunity to enter into a contract. Further, it

appears that there are two different housing developments

involved in the amended complaint--the Sugar Estate Senior

Citizen Development and “OHC”--but it is not clear which

allegations and causes of action relate to which housing

development.

      The Court finds that the Amended Complaint is

underdeveloped to the point that it fails to put the defendants

on adequate notice of the claims against them. Also, it has not

provided the Court with sufficient information to determine if a

cause of action exists. In cases such as this, the Third Circuit

has approved of district courts dismissing pro se complaints

that fail to comply with Rule 8, “provided that the court

expressly state, where appropriate, that the plaintiff has leave

to amend within a specified period of time.” Francis v. State

Office of Law Guardian, 289 Fed. App'x 472, 473 (3d Cir. 2008)

(citations omitted).

      The premises considered, it is hereby

      ORDERED that the amended complaint docketed at ECF Number

25 is DISMISSED; it is further

      ORDERED that, to the extent they wish to do so, the Abiffs

may file an amended complaint that complies with Federal Rule of
Abiff v. VIHA, et al.
Civil Number 17-06
Order
Page 7

Civil Procedure 8 no later than 3:00 P.M. on October 14, 2019;

and it is further

      ORDERED that all pending motions are MOOT.




                                              S\
                                                   CURTIS V. GÓMEZ
                                                   District Judge
